

117 S2094 IS: Physician Shortage GME Cap Flex Act of 2021
U.S. Senate
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2094IN THE SENATE OF THE UNITED STATESJune 17, 2021Mr. Barrasso (for himself and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide for a new building period with respect to the cap on full-time equivalent residents for purposes of payment for graduate medical education costs under the Medicare program for certain hospitals that have established a shortage specialty program. 1.Short titleThis Act may be cited as the Physician Shortage GME Cap Flex Act of 2021.2.Providing for a new building period with respect to the cap on full-time equivalent residents for certain hospitals that have established a shortage specialty programSection 1886(h)(4) of the Social Security Act (42 U.S.C. 1395ww(h)(4)) is amended by adding at the end the following new subparagraph:(L)Treatment of certain qualifying hospitals(i)In generalFor purposes of applying this paragraph and section 413.79 of title 42, Code of Federal Regulations (or a successor regulation), the Secretary shall treat, subject to clause (ii), a qualifying hospital (as defined in clause (iii)) with an approved medical residency training program as if such hospital—(I)had no allopathic or osteopathic residents in its most recent cost reporting period ending on or before December 31, 1996; and(II)began training residents for the first time in a new medical residency training program (as defined in paragraph (l) of such section) beginning on the date on which such hospital became a qualifying hospital.(ii)Special rule for qualifying hospitals in cap-building periodIn the case of a qualifying hospital with an approved medical residency training program that, excluding the treatment described in clause (i), is a hospital that had no allopathic or osteopathic residents in its most recent cost reporting period ending on or before December 31, 1996, and began training residents for the first time in a new medical residency training program (as defined in paragraph (l) of such section) during the 5-year period ending on the date described in clause (i)(II) with respect to such hospital, in lieu of applying such clause, the Secretary shall provide that the provisions of subsection (e) of section 413.79 of title 42, Code of Federal Regulations (or a successor regulation), shall apply with respect to such hospital for an additional 5 years beyond the period during which such provisions would otherwise have applied to such hospital.(iii)DefinitionIn this subparagraph:(I)Qualifying hospitalThe term qualifying hospital means a hospital that—(aa)establishes a shortage specialty program (as defined in subclause (II)) during the 5-year period beginning on the date of the enactment of this subparagraph; and(bb)submits an application to the Secretary during such period containing such information as the Secretary may specify.(II)Shortage specialty programThe term shortage specialty program means, with respect to a hospital located in a geographic area (as defined by the Secretary), any approved residency training program in a specialty for which the Secretary determines that there is a shortage of physicians practicing such specialty in such area at the time such program is established. In making such a determination, the Secretary shall take into account whether such hospital is located in an area—(aa)without adequate health care resources (such as in a rural area or a medically underserved area (as defined by the Administrator of the Health Resources and Services Administration));(bb)experiencing primary care or specialty physician shortages (such as in a health professional shortage area (as defined in section 332(a) of the Public Health Service Act (42 U.S.C. 254e(a))));(cc)without an adequate number of approved residency training programs;(dd)struggling to expand or keep approved residency training programs operational;(ee)lacking existing medical training infrastructure or in the process of building such infrastructure;(ff)with a low resident-to-population ratio;(gg)with few full-time equivalent resident positions; or(hh)with a low physician-to-population ratio for physicians practicing in the same specialty as the shortage specialty program concerned..